IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00322-CV

KARLA RODDY,
                                                            Appellant
v.

MIKE McGEE,
                                                            Appellee



                          From the County Court at Law
                            McLennan County, Texas
                          Trial Court No. 2008-0593-CV1


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. Appellee has not filed a

response. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed January 28, 2009
[CV06]